Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim status
All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
The amendments overcome specification objection, 101 rejection, 112(b) rejection, and 102 rejection in the prior Office action. 
	In the claim listing of 11/26/2021, claims 1-11 are pending. Claims 12-20 are canceled by the applicant. Claims 1-11 are under prosecution. Claims 1-6 and 8-11 are amended. No new matter has been introduced by the amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being obvious over Kang et al. (U.S. 2015/0125864 A1; hereinafter as “Kang”).

Kang does not teach a chelating agent concentration comprises at least 20 mL of a chelating agent. However, Kang does not limit the specific type of chelating agent. Kang teaches that a suitable and effective concentration of chelating agent for recovering extracellular vesicles from biological samples/body fluids is one up to 10 mg/ml relative to the sample, equivalent to the upper range of 34 mM of EDTA and equivalent to the upper range of 52 mM of NTA (para 26, claim 8). 
Therefore, it would have been prima facie obvious as of the effective filing date to have modified the methods taught by Kang so as to have employed the concentration of chelating agent greater than or equal to 20 mM, to recover extracellular vesicles from samples, such as body fluid samples, containing them, because Kang teaches that this concentration is a suitable and effective concentration for doing so. Kang further 
Regarding claim 2, Kang teaches that the chelating agent comprises EDTA, DTPA, DCTA, EGTA, NTA, EDDHA, citric acid, or any combination thereof (claim 7). 
Regarding claim 3-4, Kang teaches that a chelating agent is added at a concentration from 0.01 mg/mL to about 10 mg/mL relative to the sample, which is equivalent to the upper range of 52 mM of NTA. 
Regarding claim 5, Kang teaches that the extracellular vesicle is an exosome (claim 3). 
Regarding claims 6-7, Kang teaches that separating the extracellular vesicles is performed by immunoprecipitation using anti-CD9 antibodies that bind the extracellular vesicle membrane (paras 41-42). 
Regarding claim 8, Kang teaches that the sample comprising extracellular vesicles is a body fluid (claim 5). 
 Regarding claim 9, Kang teaches that the sample comprising extracellular vesicles is a blood sample (claim 6). 
Regarding claims 10-11, Kang teaches stabilizing extracellular vesicles in a sample, thereby increasing the rate of recovering vesicles (e.g., the yield of vesicle isolation from a sample) and maintaining the condition of membranes or surface proteins in the vesicles (para 34). Kang teaches analyzing the recovered extracellular vesicles and components (i.e., proteins, glycoproteins, lipids, nucleic acids) in the recovered extracellular vesicles by using various known methods in the art comprising dyeing the vesicles, observing under an electron microscope, or using antibodies or 

Response to Remarks
Any objection or rejection which has not been reiterated or specifically addressed is withdrawn in view of amendments to the claims. 
	Applicant traverses the rejection for obviousness, arguing that in Kang et al. a chelating agent is applied to stabilize microvesicles, while the role of a chelating agent in the claimed invention is to recover extracellular vesicles efficiently. 
	This is not persuasive because Kang specifically teaches recovering extracellular vesicles wherein a chelating agent is added to a sample comprising extracellular vesicles (see paras 27 and 34). Kang further demonstrated that chelating agents affects the recovery of extracellular vesicles by stabilizing them, wherein stabilizing vesicles in a sample include maintaining the amount of vesicles in a sample as it was obtained, maintaining the lipid bilayer, proteins, or nucleic acids in the vesicle at the same condition as when they were obtained, and inhibiting or preventing decomposition or other changes, and thus increasing the rate of obtaining vesicles such as the yield of vesicles isolation from a sample (paras 27 and 34). 
	Applicant further argues that Kang et al. teach away from the claimed invention since Kang et al. describe that the increased concentration (more than 3.3 mg/ml) of a chelating agent such as EDTA cannot sufficiently exert effects of the method of Kang et al. 

	The rejections have been modified to address the amended claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K HAN whose telephone number is (571)272-0120. The examiner can normally be reached Mon-Fri from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS KIYEONG HAN/Examiner, Art Unit 1635                                                                                                                                                                                                        

/JULIET C SWITZER/Primary Examiner, Art Unit 1634